Name: Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: consumption;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|31997R0936Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat Official Journal L 137 , 28/05/1997 P. 0010 - 0017COMMISSION REGULATION (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 (1) thereof,Whereas the Community has undertaken, pursuant to the Agreement on agriculture concluded under the Uruguay Round of multilateral trade negotiations, to open tariff quotas for high-quality beef and frozen buffalo meat, fixed at an annual quantity of 58 100 tonnes and 2 250 tonnes respectively; whereas those quotas should be opened on a multiannual basis and detailed rules should be adopted for their application for 12-month periods starting on 1 July;Whereas the exporting third countries have undertaken to issue certificates of authenticity guaranteeing the origin of the products; whereas the form and layout of the certificates and the procedures for using them must be specified; whereas certificates of authenticity must be issued by authorities in third countries affording all the necessary guarantees to ensure that the arrangements concerned are properly applied;Whereas the quota in question should be managed using import licences; whereas to this end rules should be laid down on submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 2350/96 (3), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 266/97 (5);Whereas, in order to ensure proper management of the imports of meat, provision should be made, where relevant, for import licences to be issued subject to verification, in particular of entries on certificates of authenticity;Whereas experience has shown that importers do not always inform the competent authorities which issued the import licences of the quantity and origin of the beef imported under the quota in question; whereas this information is important for the assessment of the market situation; whereas a security should therefore be introduced to ensure that importers comply with this requirement;Whereas provision should be made for the Member States to forward information concerning such imports;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. The following tariff quotas are hereby opened on a multiannual basis for the period from 1 July one year to 30 June the year after, hereinafter called 'import year`:- 58 100 tonnes for high-quality fresh, chilled or frozen meat of bovine animals covered by CN codes 0201 and 0202 and for products covered by CN codes 0206 10 95 and 0206 29 91. This quota carries serial No 09.4002,- 2 250 tonnes for frozen boneless buffalo meat covered by CN code 0202 30 90, expressed in weight of boneless meat. This quota carries serial No 09.4001.For the purposes of attributing the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of boneless meat.2. For the purposes of this Regulation, 'frozen meat` means meat with an internal temperature of -12 °C or lower when it enters the customs territory of the Community.3. The ad valorem customs duty under the quotas referred to in paragraph 1 shall be 20 %.Article 2 The tariff quota for fresh, chilled and frozen beef provided for in the first indent of Article 1 (1) shall be allocated as follows:(a) 28 000 tonnes for boneless meat covered by CN codes 0201 30 and 0206 10 95 and meeting the following definition:'Special or good-quality beef cuts obtained from exclusively pasture-grazed animals aged between 22 and 24 months, having two permanent incisors and presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beef", cuts of which may bear the letters "sc" (special cuts)`;(b) 7 000 tonnes product weight for meat covered by CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and meeting the following definition:'Selected cuts of fresh, chilled or frozen beef obtained from bovine animals which do not have more than four permanent incisor teeth, the carcases of which have a dressed weight of not more than 327 kilograms (720 pounds), a compact appearance with a good eye of meat of light and uniform colour, and adequate but not excessive fat cover. The meat shall be certified "high-quality beef EC"`;(c) 6 300 tonnes for boneless meat covered by CN codes 0201 30, 0202 30 90, 0206 10 95 and 0206 29 91 and meeting the following definition:'Special or good-quality beef cuts obtained from exclusively pasture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beef". These cuts may bear the letters "sc" (special cuts)`;(d) 5 000 tonnes for boneless meat covered by CN codes 0201 30, 0202 30 90, 0206 10 95 and 0206 29 91 and meeting the following definition:'Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture-grazed, have lost their central temporary incisors but do not have more than four permanent incisor teeth, which are of good maturity and which meet the following beef-carcase classification requirements:meat from B or R class carcases of rounded to straight conformation and a fat-cover class of 2 or 3; the cuts, bearing the letters "sc" (special cuts) or an "sc" (special cuts) label as a sign of their high quality are to be boxed in cartons bearing the words "high quality beef"`;(e) 300 tonnes product weight for meat covered by CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and meeting the following definition:'Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye, of meat of light and uniform colour and adequate but not excessive fat cover. All cuts will be vacuum packaged and referred to as "high-quality beef"`;(f) 11 500 tonnes product weight for meat covered by CN codes 0201, 0202, 0206 10 95 and 0206 29 91 and meeting the following definition:'Carcases or any cuts obtained from bovine animals not over 30 months of age which have been fed for 100 days or more on nutritionally balanced, high-energy-content rations containing not less than 70 % grain and comprising at least 20 pounds total feed per day. Beef graded "choice" or "prime" according to USDA (United States Department of Agriculture) standards automatically meets the above definition. Meat graded A 2, A 3 or A 4 according to the standards of the Canadian Ministry of Agriculture automatically meets the above definition`.Article 3 1. Imports of the quantities set out in Article 2 (f) shall be subject to presentation, on release for free circulation, of:- an import licence issued in accordance with Articles 4 and 5, and- a certificate of authenticity issued in accordance with Article 6.2. Import licences as referred to in paragraph 1 shall be allocated on a monthly basis. The quantity available each month of each import year shall correspond to one twelfth of the total quantity set out in Article 2 (f), plus any quantity remaining from the preceding months as referred to in Article 5 (3).Article 4 In order to obtain import licences as referred to in Article 3:(a) the licence applicants must be natural or legal persons who, at the time their applications are submitted, have been engaged for at least 12 months in trade in beef and veal between Member States or with third countries and who are registered in a Member State for VAT purposes;(b) the licence applications lodged may cover a total quantity corresponding to not more than the quantity available for the month in which the application is lodged;(c) section 8 of licence applications and licences must show the country of origin; licences shall carry with them an obligation to import from the country in question;(d) section 20 of licence applications and licences shall contain one of the following entries:- Carne de vacuno de alta calidad [Reglamento (CE) n ° 936/97]- OksekÃ ¸d af hÃ ¸j kvalitet (forordning (EF) nr. 936/97)- QualitÃ ¤tsrindfleisch (Verordnung (EG) Nr. 936/97)- Ã Ã ¼Ã ¥Ã ©Ã ¯ Ã ªÃ ±Ã Ã ¡Ã ² Ã ¥Ã ªÃ «Ã ¥Ã ªÃ ´Ã Ã ² Ã °Ã ¯Ã ©Ã ¼Ã ´Ã §Ã ´Ã ¡Ã ² [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 936/97]- High-quality beef/veal (Regulation (EC) No 936/97)- Viande bovine de haute qualitÃ © [rÃ ¨glement (CE) n ° 936/97]- Carni bovine di alta qualitÃ [regolamento (CE) n. 936/97]- Rundvlees van hoge kwaliteit (Verordening (EG) nr. 936/97)- Carne de bovino de alta qualidade [Regulamento (CE) n º 936/97]- Korkealaatuista naudanlihaa (asetus (EY) N:o 936/97)- NÃ ¶tkÃ ¶tt av hÃ ¶g kvalitet (fÃ ¶rordning (EG) nr 936/97).Article 5 1. Licence applications as referred to in Article 4 may be lodged solely during the first five days of each month of each import year with the competent authorities of the Member State in which the applicant is registered for VAT purposes. If an applicant lodges more than one application, none of his applications shall be considered.2. On the second working day following the closing date for the submission of applications, the Member States shall notify the Commission of the total quantity covered by applications. Such notifications shall include the list of applicants and the countries of origin indicated. All notifications, including nil returns, shall be sent before 4 p.m. on the stipulated day.3. The Commission shall decide what proportion of quantities covered by applications may be granted. If the quantities covered by licence applications exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage. If the total quantity covered by licence applications is less than the quantity available, the Commission shall determine the quantity remaining to be added to the quantity available for the following month of each import year.4. Subject to a decision by the Commission to accept applications, licences shall be issued on the 11th day of each month.Article 6 1. Certificates of authenticity shall be made out in one original and not less than one copy in accordance with the model at Annex I.The forms shall measure approximately 210 Ã  297 mm and the paper shall weigh not less than 40 g/m ².2. The forms shall be printed and completed in one of the official languages of the Community; they may also be printed and completed in the official language or one of the official languages of the exporting country.The relevant definition in Article 2 applying to the meat originating in the exporting country shall be shown on the reverse of the form.3. Certificates of authenticity shall bear an individual serial number allocated by the issuing authorities referred to in Article 7. The copies shall bear the same serial number as the original.4. The original and copies thereof may be typed or hand-written. In the latter case, they must be completed in black ink and in block capitals.5. Certificates of authenticity shall be valid only if they are duly completed and endorsed in accordance with the instructions in Annexes I and II by an issuing authority listed in Annex II.6. Certificates of authenticity shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them.The stamp may be replaced by a printed seal on the original of the certificate of authenticity and any copies thereof.Article 7 1. The issuing authorities listed in Annex II must:(a) be recognized as such by the exporting country;(b) undertake to verify entries on certificates of authenticity;(c) undertake to forward to the Commission each Wednesday an information enabling the entries on certificates of authenticity to be verified.2. The list may be revised by the Commission where any issuing authority is no longer recognized, where it fails to fulfil any of the obligations incumbent on it or where a new issuing authority is designated.Article 8 1. Imports of the quantities set out in the second indent of Article 1 (1) and in Article 2 (a) to (e) shall be subject to presentation, on release for free circulation, of import licences issued in accordance with Article 4 (c) and (d) and paragraph 2 of this Article.2. (a) The original of the certificate of authenticity drawn up in accordance with Articles 6 and 7 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. The original of the certificate of authenticity shall be kept by the abovementioned authority.(b) Certificates of authenticity may be used for the issuing of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed.(c) The competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter.3. Notwithstanding paragraph 2 (c), the competent authorities may, in exceptional cases and on duly reasoned application, issue import licences on the basis of the relevant certificates of authenticity before the information from the Commission is received. In such cases, the security for the import licences as referred to in Article 12 (1) shall be ECU 50 per 100 kg net weight. After having received the information relating to the certificate, Member States shall replace this security with that referred to in Article 12 (1).Article 9 Certificates of authenticity and import licences shall be valid for three months from their dates of issue. Their term of validity shall, however, expire at the latest on 30 June following the date of issue.Article 10 1. The provisions of Regulation (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation.2. Without prejudice to Article 8 (4) of Regulation (EEC) No 3719/88, the full import duty provided for in the Common Customs Tariff (CCT) shall be charged on quantities in excess of those stated on import licences.3. The second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 shall not apply.4. Notwithstanding Article 33 (3) (b) (ii) of Regulation (EEC) No 3719/88, the maximum time limit for production of proof of importation entailing forfeit of only 15 % of the security shall be four months.Article 11 1. Not later than three weeks after importation of the products covered by this Regulation, importers shall inform the competent authority which issued the import licence of the quantity and origin of the products imported. The competent authority shall transmit this information to the Commission at the beginning of each month.2. Not later than four months after each half of the import year the competent authority in question shall notify the Commission of the quantity of products referred to in Article 1 for which import licences issued pursuant to this Regulation have been used during the six-month period in question, broken down by country of origin.Article 12 1. When applying for import licences, importers must lodge a licence security of ECU 12 per 100 kilograms, notwithstanding Article 4 of Regulation (EC) No 1445/95, and a security of ECU 1 per 100 kilograms to ensure the importer transmits to the competent authority the information referred to in Article 11 (1) of this Regulation.2. The information security shall be released if the information is transmitted to the competent authority within the time limit referred to in Article 11 (1) for the quantity covered by the information. Otherwise the security shall be forfeit.The decision to release this security shall be taken at the same time as the decision to release the licence security.Article 13 This Regulation shall enter into force on 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 331, 2. 12. 1988, p. 1.(3) OJ No L 320, 11. 12. 1996, p. 4.(4) OJ No L 143, 27. 6. 1995, p. 35.(5) OJ No L 45, 15. 2. 1997, p. 1.ANNEX I >REFERENCE TO A FILM>>REFERENCE TO A FILM>ANNEX II LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE CERTIFICATES OF AUTHENTICITY - SECRETARÃ A DE AGRICULTURA, GANADERÃ A Y PESCA:for meat originating in Argentina and meeting the definition in Article 2 (a).- AUSTRALIAN MEAT AND LIVESTOCK CORPORATION:for meat originating in Australia:(a) meeting the definition in Article 2 (b);(b) meeting the definition in the second indent of Article 1 (1).- INSTITUTO NACIONAL DE CARNES (INAC):for meat originating in Uruguay and meeting the definition in Article 2 (c).- DEPARTAMENTO NACIONAL DE INSPECÃ Ã O DE PRODUTOS DE ORIGEM ANIMAL (DIOPA):for meat originating in Brazil and meeting the definition in Article 2 (d).- NEW ZEALAND MEAT PRODUCERS BOARD:for meat originating in New Zealand, meeting the definition in Article 2 (e).- FOOD SAFETY AND INSPECTION SERVICE (FSIS) OF THE UNITED STATES DEPARTMENT OF AGRICULTURE (USDA):for meat originating in the United States of America and meeting the definition in Article 2 (f).- FOOD PRODUCTION AND INSPECTION BRANCH - AGRICULTURE CANADA, DIRECTION GÃ NÃ RALE 'PRODUCTION ET INSPECTION DES ALIMENTS` - AGRICULTURE CANADA:for meat originating in Canada, and meeting the definition in Article 2 (f).